UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6944



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERARD VALMORE BROWN, a/k/a Gerald Kennedy,
a/k/a Blackie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
District Judge. (CR-93-281, CA-97-830-1)


Submitted:   September 30, 1998           Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerard Valmore Brown, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerard Valmore Brown seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   United   States   v.   Brown,   Nos.   CR-93-281;   CA-97-830-1

(M.D.N.C. May 29, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                               DISMISSED




                                    2